 



Exhibit 10.44

Non-Employee Director Compensation Summary

 



--------------------------------------------------------------------------------



 



Exhibit 10.44

Non-Employee Director Compensation Summary

     CollaGenex Pharmaceuticals, Inc.’s (the “Company’s”) non-employee directors
currently consist of: (i) Peter R. Barnett, D.M.D.; (ii) Robert C. Black;
(iii) James E. Daverman; (iv) Robert J. Easton; (v) Brian M. Gallagher, Ph.D.;
(vi) W. James O’Shea; and (vii) Robert A. Beardsley. In 2004, non-employee
directors of the Company received an annual retainer, which was paid in February
2004. In addition to this retainer, non-employee directors were entitled to
receive a fee for each regularly scheduled board meeting attended in person and
an annual fee for each committee on which the non-employee director serves. The
table below sets forth the annual retainer, per board meeting fees and annual
committee meeting fees paid to our non-employee directors in 2004:

                                              2004 Annual       Fee Per Board  
    Annual Fee Per             Retainer(3)       Meeting Attended      
Committee Served      
Peter Barnett
    $ 12,000       $ 2,000       $ 1,000      
Robert Black
    $ 12,000       $ 2,000       $ 1,000      
James Daverman
    $ 17,520 (1)     $ 3,000       $ 1,000      
Robert Easton
    $ 12,000       $ 2,000       $ 1,000      
Brian Gallagher
    $ 12,000       $ 2,000       $ 1,000      
Stephen Kaplan
    $ 12,000       $ 2,000       $ 1,000      
James O’Shea
    $ 12,000       $ 2,000       $ 1,000      
Robert A. Beardsley(2)
      —       $ 2,000         —      



--------------------------------------------------------------------------------

(1)   Represents the pro-rata portion of an $18,000 annual retainer commencing
on January 31, 2004.   (2)   Mr. Beardsley was appointed to the Company’s Board
of Directors on December 7, 2004 as the successor to Mr. Kaplan.   (3)   In
addition, the Company provided reimbursement to directors for reasonable and
necessary expenses incurred in connection with attendance at meetings of the
Board of Directors and other Company business.

     On May 25, 2004, the Company granted to each non-employee director, options
to purchase 12,000 shares of common stock, with the exception of Mr. Daverman,
the Chairman of the Board, who received options to purchase 18,000 shares of
common stock, each at an exercise price per share of $10.05. Such options vest
in four equal annual installments commencing one year after the date of grant.
Upon his appointment to the Board in December 2004, Mr. Beardsley was granted
options to purchase 25,000 shares of common stock at an exercise price per share
of $5.59. Such options vest in five equal annual installments commencing one
year after the date of grant.

 



--------------------------------------------------------------------------------



 



     Upon re-election at the Company’s annual meetings of stockholders, each
non-employee director shall automatically be granted an option to purchase
12,000 shares of the Company’s common stock, with the exception of Mr. Daverman
who shall be granted an option to purchase 18,000 shares of the Company’s Common
Stock, at an exercise price per share equal to the then current fair market
value per share. All such options shall become exercisable in four equal annual
installments commencing one year after the date of grant, provided that the
optionee then remains a director.

     Pursuant to the Company’s 1996 Non-Employee Director Stock Option Plan (the
“Non-Employee Plan”), each new non-employee director is automatically granted an
option to purchase 25,000 shares of common stock, at an exercise price per share
equal to the then current fair market value per share. All such options become
exercisable in five equal annual installments commencing one year after the date
of grant, provided that the optionee then remains a director. The right to
exercise annual installments of options under the Non-Employee Plan will be
reduced proportionately based on the optionee’s actual attendance at meetings of
the Board of Directors if the optionee fails to attend at least 75% of the
meetings of the Board of Directors held in any calendar year.

 